Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Allowable Subject Matter
2. 	Claims 15, 17, 20-22, 24, 27-28, 30, 33-46 are allowed. Claims 1-14, 16, 18, 19, 23, 25, 26, 29, 31-32 are cancelled.
3. 	The following is an examiner’s statement of reasons for allowance:
4. 	Applicants invention is drawn to a base station in a wireless communication system includes at least one processor configured to allocate a first resource to a first service, and allocate a part of the first resource, as a second resource, to a second service, and a transceiver configured to transmit indication information relating to the second resource thereby the diversity performance of the low latency service can be improved.
The Applicants independent claim 1 recites, inter alia a base station in a wireless communication system, the base station comprising:
a transceiver; and
at least one processor coupled to the transceiver, the at least one processor is configured to:
transmit, to a user equipment (UE), configuration information via a higher layer signaling, the configuration information including information on  resource unit associated with indication information, and
transmit, to the UE, downlink control information (DCI) including the indication information including a bitmap.
indicates at least one resource group, in which  no transmission to the UE is present ,
wherein the at least one resource group is indicated by the bitmap of the indication information among a plurality of resource groups based on the information on the resource unit associated with the indication information, the plurality of resource groups corresponding to a plurality of bits of the bitmap, and
wherein the plurality of resource groups in a time domain is located  prior to a  slot in which the DCI is transmitted.

The Applicants independent claim 1 comprises a particular combination elements which is neither taught nor suggested by prior arts. 
The prior art Nam et al. [US 20170208568 A1] in para [0140] Fig. 10, the user pool scheduling, DCI for group scheduling may include active user set to indicate identity of scheduled UEs in the current DCI. This can be indicated via an X-bit bitmap, where a bit value 1 in a position x indicates that UE x (in relative UE ID) is scheduled by the current DCI; a bit value 0 indicates that the UE is not scheduled. If SRS is configured by the group scheduling mode, the activated UEs are configured to transmit SRS on their configured resources. In one example, when X=8, an 8-bit bitmap state of [10011000] indicates that UE (in relative UE ID) 1, 4, 5 are scheduled.
And the prior art Seo et al.  [US 20090310476 A1]discloses in para [0153] Fig. 15, Provided that the header information 1501 just indicates which one of the RBG scheme and subset scheme is used and some bits of the bitmap used for the RBGs are used to indicate the subset type, all the RBs in all the subsets may not be utilized. For 

However the combination of prior arts does not discloses 
wherein the at least one resource group is indicated by the bitmap of the indication information among a plurality of resource groups based on the information on the resource unit associated with the indication information, the plurality of resource groups corresponding to a plurality of bits of the bitmap, and
wherein the plurality of resource groups in a time domain is located  prior to a  slot in which the DCI is transmitted.
	Therefore, independent claims 15, 22 and 28 are allowed.
The respective dependent claims of independent claims 15, 22 and 28 are also allowed for the same reasons as set forth above. 

Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Applicant is reminded that for any amendments to the claims (including any new claim) that is not encompassed by the preexamination search and accelerated 
If the reply is not fully responsive, the final disposition of the application may occur later than twelve months from the filing of the application.
Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Kim et al. [US 20130010682 A1] Method and device for receiving downlink signal
Lee et al. [US 20160330011 A1] Methods and apparatus and systems for interference management in full duplex radio system
Yang et al. [US 20170201967 A1] Methods and device for transmitting downlink signal in wireless communication system
Choudhury et al. [US 20110201341 A1] Coordinating uplink resource allocation


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ATIQUE AHMED/Primary Examiner, Art Unit 2413